Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 1 of 7 PageID #: 3837




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

   TRAVELPASS GROUP, LLC,                           §
   PARTNER FUSION, INC., and                        §
   RESERVATION COUNTER, LLC                         §
                                                    §
          Plaintiffs,                               §
                                                    §
   v.                                               §
                                                    §
   CAESARS ENTERTAINMENT                            §       Case No. 5:18-cv-00153-RWS-CMC
   CORPORATION, CHOICE HOTELS                       §
   INTERNATIONAL, INC., HILTON                      §
   DOMESTIC OPERATING COMPANY                       §
   INC., HYATT HOTELS                               §
   CORPORATION, MARRIOTT                            §
   INTERNATIONAL, INC., RED ROOF                    §
   INNS, INC., SIX CONTINENTS                       §
   HOTELS, INC., and WYNDHAM                        §
   HOTEL GROUP LLC                                  §
                                                    §
          Defendants.                               §


                         FIFTH AMENDED DOCKET CONTROL ORDER


        Before the Court is the parties’ Joint Motion to Amend Docket Control Order (Docket Entry #

284). The Court, having reviewed the joint motion, is of the opinion the motion should be GRANTED,

as modified herein.

        Pursuant to the Third Amended Docket Control Order and Fourth Amended Docket Control

Order (which only extended the document production deadline), the Parties have been working

diligently on meeting the discovery deadlines in this case. However, due to the COVID-19 global

pandemic, and in light of the scope of additional discovery the Parties intend to conduct, the Parties

request additional time to complete fact discovery and expert discovery. The Parties have conferred and

jointly request that the Court extend the schedule as it pertains to fact and expert discovery deadlines

by five months, with a three-and-a-half-month extension for document discovery.

                                              Page 1 of 7
Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 2 of 7 PageID #: 3838




       The Parties recognize these proposed amendments will impact other dates on the schedule, “but

rather than attempting to address those dates now during a time of great uncertainty, the Parties have

left certain deadlines as ‘unknown’ and propose to submit to the Court by September 1, 2020 a

suggested amendment to the remainder of the schedule once the impact of the COVID-19 pandemic is

more clear.” Docket Entry # 284 at p. 3. The Parties also request a status conference with the Court

following the submission of that suggested amendment. Id. “The Parties think that this method for

adjusting the schedule, while not typical, is the most efficient and effective given the current state of

uncertainty.” Id.

       While the Court appreciates the unconventional suggestion, the Court does not find warranted

at this time a departure from the Court’s policy of having all remaining deadlines set forth in the

governing docket control order. The Court finds good cause to extend the document production

deadline to July 31, 2020, the expert witness deadline to November 30, 2020, and the fact discovery

deadline to November 30, 2020 as requested by the Parties. However, considering the April 26, 2021

trial date, and further considering the modified dispositive and Daubert motions deadline as well as

the modified pretrial conference and pretrial filings deadlines contained herein, the Court is unable

to accommodate the full requested extension of the rebuttal expert and expert discovery deadlines.

It is hereby ORDERED that the following schedule of deadlines is in effect until further order of

this Court:

    3 DAYS after             Parties to file Motion to Seal Trial Exhibits, if they wish to seal any
    conclusion of Trial      highly confidential exhibits.

                             EXHIBITS: See Order below regarding exhibits.

    Trial Date               9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                             Texarkana, Texas.
    April 26, 2021
                             For planning purposes, parties shall be prepared to start the
    Court designated date    evidentiary phase of trial immediately following jury selection.
    – not flexible without
    good cause – Motion
    Required
                                               Page 2 of 7
Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 3 of 7 PageID #: 3839




    April 26, 2021           9:00 a.m. JURY SELECTION before Judge Robert W.
                             Schroeder III, Texarkana, Texas.
    Court designated date
    – not flexible without
    good cause – Motion
    Required

    April 12, 2021           10:00 a.m. PRETRIAL CONFERENCE before Judge Caroline
                             M. Craven, Texarkana, Texas.
    Court designated date
    – not flexible without Lead trial counsel must attend the pretrial conference.
    good cause – Motion
    Required

    April 5, 2021            File a Notice of Time Requested for (1) voir dire, (2) opening
                             statements, (3) direct and cross examinations, and (4) closing
                             arguments.

    April 5, 2021            File Responses to Motions in Limine.

    March 29, 2021           File Motions in Limine and pretrial objections

                             The parties are ORDERED to meet and confer to resolve any
                             disputes before filing any motion in limine or objection to pretrial
                             disclosures.

    March 29, 2021           File Joint Final Pretrial Order, Joint Proposed Jury Instructions
                             with citation to authority and Form of the Verdict for jury trials.

                             Parties shall use the pretrial order form on Judge Schroeder’s
                             website.

                             Proposed Findings of Fact and Conclusions of Law with citation to
                             authority for issues tried to the bench.

    March 17, 2021           Exchange Objections to Rebuttal Deposition Testimony.

    March 17, 2021           Notice of Request for Daily Transcript or Real Time Reporting of
                             Court Proceedings due.

                             If a daily transcript or real time reporting of court proceedings is
                             requested for trial or hearings, the party or parties making said request
                             shall file a notice with the Court.




                                               Page 3 of 7
Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 4 of 7 PageID #: 3840




    March 10, 2021         Exchange Rebuttal Designations and Objections to Deposition
                           Testimony.

                           For rebuttal designations, cross examination line and page numbers
                           to be included.

                           In video depositions, each party is responsible for preparation of the
                           final edited video in accordance with their parties’ designations and
                           the Court’s rulings on objections.

    February 24, 2021      Exchange Pretrial Disclosures (Witness List, Deposition
                           Designations, and Exhibit List) by the Party with the Burden of
                           Proof.

                           Video and Stenographic Deposition Designation due. Each party who
                           proposes to offer deposition testimony shall serve a disclosure
                           identifying the line and page numbers to be offered.

   January 25, 2021        Any Remaining Dispositive Motions due from all parties and any
                           other motions that may require a hearing (including Daubert
    Court designated date  motions).
    – not flexible without
    good cause – Motion Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
    Required               Motions to extend page limits will only be granted in exceptional
                           circumstances. Exceptional circumstances require more than
                           agreement among the parties.

                           For each motion filed, the moving party shall provide the Court with
                           one (1) copy of the completed briefing (opening motion, response,
                           reply, and if applicable, surreply), excluding exhibits, in a three-ring
                           binder appropriately tabbed. All documents SHALL be double-sided
                           and must include the CM/ECF header. These copies shall be
                           delivered to Judge Craven’s chambers in Texarkana as soon as
                           briefing has completed.

                           Respond to Amended Pleadings

   January 25, 2021        Parties to Identify Rebuttal Trial Witnesses.

   January 18, 2021        Parties to Identify Trial Witnesses; Amend Pleadings.

                           It is not necessary to file a Motion for Leave to Amend before the
                           deadline to amend pleadings. It is necessary to file a Motion for Leave
                           to Amend after the deadline.

   January 11, 2021        Expert Discovery Deadline




                                             Page 4 of 7
Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 5 of 7 PageID #: 3841




   January 4, 2021             Parties designate rebuttal expert witnesses, rebuttal expert witness
                               reports due. Refer to Local Rules for required information.

                               If, without agreement, a party serves a supplemental expert report after
                               the rebuttal expert report deadline has passed, the serving party must
                               file notice with the Court stating service has occurred and the reason
                               why a supplemental report is necessary under the circumstances.

    November 30, 2020          Fact Discovery Deadline

    November 30, 2020          Parties with burden of proof designate expert witnesses. Expert
                               witness reports due. Refer to Local Rules for required information.

    July 31, 2020              Document Production Deadline


    January 31, 2020           Adwords Data Production Deadline



          In the event that any of these dates fall on a weekend or Court holiday, the deadline is
   modified to be the next Court business day.

           The parties are directed to Local Rule CV-7(d), which provides in part that “[i]n the event
   a party fails to oppose a motion in the manner prescribed herein the Court will assume that the
   party has no opposition.”

           A party may request an oral hearing on a motion filed with the Court. Any such request
   shall be included in the text or in a footnote on the first page of the motion or any responsive
   pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.

                                         Other Limitations
   (a)    The following excuses will not warrant a continuance or justify a failure to comply with
          the discovery deadline:

          (i)       The fact that there are motions for summary judgment or motions to dismiss;
          (ii)      The fact that one or more of the attorneys is set for trial in another court on the same
                    day, unless the other setting was made prior to the date of this order or was made
                    as a special provision for the parties in the other case;
          (iii)     The failure to complete discovery prior to trial, unless the parties can demonstrate
                    that it was impossible to complete discovery despite their good faith effort to do so.

   (b)    Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on the
          DCO shall take the form of a motion to amend the DCO. The motion shall include a chart




                                                 Page 5 of 7
Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 6 of 7 PageID #: 3842

          in the format of the DCO that lists all of the remaining dates in one column (as above) and the
          proposed changes to each date in an additional adjacent column (if there is no change for a
          date the proposed date column should remain blank or indicate that it is unchanged). The
          motion to amend the DCO shall also include a proposed DCO in traditional two- column
          format that incorporates the requested changes and that also lists all remaining dates. In other
          words, the DCO in the proposed order should be complete such that one can clearly see all the
          remaining deadlines rather than needing to also refer to an earlier version of the DCO.
(c)   Motions in Limine: Each side is limited to one (1) motion in limine addressing no more than ten
      (10) disputed issues. In addition, the parties may file a joint motion in limine addressing any
      agreed issues. The Court views motions in limine as appropriate for those things that, if mentioned
      in front of the jury before an evidentiary ruling can be made, would be so prejudicial that the Court
      could not alleviate the prejudice with an appropriate instruction. Rulings on motions in limine do
      not exclude evidence, but prohibit the party from offering the disputed testimony prior to
      obtaining an evidentiary ruling during trial.

(d)   Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of good cause.
      The parties shall use the exhibit list sample form on Judge Schroeder’s website.

(e)   Deposition Designations: Each side is limited to designating no more than ten (10) hours of
      deposition testimony for use at trial absent a showing of good cause. As trial approaches, if either
      side needs to designate more than ten (10) hours, the party may file a motion for leave and show
      good cause. All depositions to be read into evidence as part of the parties’ case-in-chief shall be
      EDITED so as to exclude all unnecessary, repetitious, and irrelevant testimony; ONLY those
      portions which are relevant to the issues in controversy shall be read into evidence.

(f)   Witness Lists: The parties shall use the witness list sample form on Judge Schroeder’s website.

      ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:
A.    On the first day of trial, each party is required to have on hand the following:
      (1)    One copy of their respective original exhibits. Each exhibit shall be properly labeled with the
             following information: Identified as either Plaintiff’s or Defendant’s Exhibit, the Exhibit
             Number and the Case Number.
      (2)    Three (3) hard copies of their exhibit list and witness list. The Court’s preferred format for
             Exhibit and Witness Lists are available on Judge Schroeder’s website.
      (3)    One (1) copy of all exhibits on disk(s), USB Flash Drive(s), or portable hard drive(s). This
             shall be tendered to the Courtroom Deputy at the beginning of trial.

B.    The parties shall follow the process below to admit exhibits.
      (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to admit
          into evidence. This list shall include all exhibits which are NOT objected to or to which the
          Court has already overruled an objection. To the extent there are exhibits with outstanding
          objections for which the parties need a ruling from the Court, those exhibits should be separately
          included on the list and designated accordingly to reflect a pending objection. Parties shall entitle
          the list “[Plaintiff’s/Defendant’s] List of Preadmitted Exhibits.” If, during the course of the day’s
          testimony, a party wishes to offer an objected exhibit into evidence, the party may move for
          admission at the time it wishes to use that exhibit with a witness. The Court will then hear the
          opposing party’s objection and will rule on the objection at that time.

      (2) On each subsequent day of trial, the Court will commence by formally admitting all of the
          exhibits that were either unobjected to or allowed over objection and used during the previous

                                                Page 6 of 7
    Case 5:18-cv-00153-RWS-CMC Document 285 Filed 04/24/20 Page 7 of 7 PageID #: 3843

            day’s trial. The Court will ask for these exhibits to be read into the record and formally admitted
            into evidence at the beginning of that trial day. These will be the exhibits deemed admitted at
            trial. The parties shall keep a separate running list of all exhibits admitted throughout the course
            of trial.

         (3) At the conclusion of evidence, each party shall read into the record any exhibit that was used but
             not previously admitted during the course of trial and then tender its final list of every admitted
             exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted Exhibits.” To the extent
             there are exhibits that were not admitted during the course of trial, but for which there is
             agreement that they should be provided to the jury, the parties must inform the Court of those
             exhibits at the conclusion of evidence. The Court will then determine whether those exhibits will
             be allowed into the jury room for deliberations.
    C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits
         admitted at trial and shall tender those to the Courtroom Deputy, who will verify the exhibits and
.
         tender them to the jury for their deliberations. One representative from each side shall meet with the
         Courtroom Deputy to verify the exhibit list.
    D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties and the
         parties are instructed to remove these exhibits from the courtroom.

    E.   Within five business days of the conclusion of trial, each party shall submit to the Courtroom
         Deputy:
         (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
         (2)    CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court ordered any
                exhibits sealed during trial, the Sealed Exhibits shall be submitted on a separate CD. If
                tangible or over-sized exhibits were admitted, such exhibits shall be substituted with a
                photograph in PDF format.
         (3)    A disk containing the transcripts of Video Depositions played during trial, along with a
                copy of the actual video deposition.
         SIGNED this 24th day of April, 2020.




                                                      ____________________________________
                                                      CAROLINE M. CRAVEN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  Page 7 of 7
